United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2820
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
Bobby Lynn Springston,                  *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 23, 2012
                                Filed: July 12, 2012
                                 ___________

Before MURPHY, BEAM, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      This case is on remand from the Supreme Court. In our opinion filed August
18, 2011, United States v. Springston, 650 F.3d 1153 (8th Cir. 2011), we affirmed
Bobby Springston’s conviction under 18 U.S.C. § 2250 for failing to register as a sex
offender, as required by the Sex Offender Registration and Notification Act
(“SORNA”), in February 2009. We also vacated three special conditions of
supervised release and remanded the case to the district court for resentencing.
Springston, 650 F.3d at 1155-57. On November 1, 2011, before the time had expired
for Springston to file a petition for writ of certiorari, the district court filed an
amended judgment removing the special conditions of supervised release that were
vacated on appeal.

       Springston then petitioned for a writ of certiorari. The Supreme Court granted
the petition, vacated our judgment, and remanded the case for further consideration
in light of Reynolds v. United States, 132 S. Ct. 975 (2012). Reynolds held that the
SORNA’s registration requirements “do not apply to pre-Act offenders until the
Attorney General so specifies.” Id. at 984. Reynolds abrogated United States v. May,
535 F.3d 912 (8th Cir. 2008), which held that the Act’s registration requirements
apply from the date of its enactment and prior to any regulations issued by the
Attorney General, at least with regards to pre-Act offenders who had already
registered under state law.

       Springston was convicted of a sexual assault in 1986, before the SORNA went
into effect. Therefore, he was what Reynolds termed a “pre-Act offender,” and the
registration requirements applied to him only insofar as the Attorney General so
specified by regulation. One of Springston’s challenges to the indictment involves the
validity of the Attorney General’s regulations. In February 2007, pursuant to 42
U.S.C. §§ 16912(b) and 16913, the Attorney General promulgated an Interim Rule
specifying that “[t]he requirements of [SORNA] apply to all sex offenders, including
sex offenders convicted of the offense for which registration is required prior to the
enactment of that Act.” 72 Fed. Reg. 8897 (codified at 28 C.F.R. § 72.3). The
Attorney General subsequently promulgated further rules, regulations, and
specifications. See 73 Fed. Reg. 38030 (2008); 75 Fed. Reg. 81849 (2010); 76 Fed.
Reg. 1630 (2011).

       Our prior opinion in this case relied on May and United States v. Zuniga, 579
F.3d 845 (8th Cir. 2009) (per curiam), to hold that Springston lacked standing to
challenge the validity of the regulations. Springston, 650 F.3d at 1155. Reynolds
establishes, however, that Springston has standing to raise his claim that the Act’s

                                         -2-
delegation of authority to the Attorney General to issue regulations violates the non-
delegation doctrine. See United States v. Fernandez, 671 F.3d 697, 698 (8th Cir.
2012) (per curiam).

       We therefore vacate the judgment of the district court and remand the case for
the district court to consider Springston’s non-delegation claim on the merits. See
Fernandez, 671 F.3d at 698. We reject Springston’s other challenges to the
indictment for the reasons stated in our prior opinion. Springston, 650 F.3d at 1155.
                         ______________________________




                                         -3-